DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing submitted 2/6/2020 are acknowledged and acceptable.

Claim Objections
Claims 2 and 9 are objected to because of the following informalities:  In claim 2 at line 6, there is an additional inadvertent “being” included.  In claims 9 and 18 at line 4, the word “is” should be included after “panel”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 3, Applicant repeats the indication of “a guide rail”.  Although it appears that the second recitation of 

Claim 5 recites the limitation "the front sections" in line 8.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 9, 11, 13-15, 17, 18 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Healy et al. (U.S. Patent Application Publication 2004/0075024).

In regards to claim 1, Healy et al (henceforth referred to as Healy) disclose a cockpit tray table system comprising:
an aircraft cockpit having a console, a seat being mounted in the aircraft and facing the console, a side stick (item 230) being mounted laterally to the console, a leg receiving space being positioned under the console.  As depicted in figure 2, the aircraft of Healy includes the claimed subject matter;
a mount being positioned under and being mounted to the console, the mount including a guide rail.  Figure 3a illustrates a mount positioned under the console and including a guide rail;
a panel having a top side, a bottom side, a front edge, a rear edge, a first side edge and a second side edge.  Healy teaches a tray (item 310);
a Slide attached to the panel, the slide being moveably mounted to the guide rail; and
the panel being moved along the guide rail and under the console to define a stored position, the panel being moved to a deployed position, the deployed position being defined as the panel extending outwardly away from the guide rail and extended outwardly from the console.  Healy shows a sliding portion that is attached to the panel and to the guide rail to allow the panel to be stored under the console and be deployed (see components of figure 3c).

In regards to claim 2, Healy discloses that the seat is bounded by a first side wall and a second side wall each extending rearwardly from the console, the side stick being positioned on the first side wall (see figures);
the first side edge of the panel being positioned adjacent to the first side wall; and


In regards to claim 3, Healy discloses that the mount comprises:
a guide rail including a pair of elongated tracks extending from a rear end of the mount to a front end of the mount, the tracks being laterally spaced from each other and the tracks being a mirror image of each other.  See the configuration of the guide rail in figures 3a and 4a;
the slide including:
a carriage being mounted to and extending between the tracks, the carriage being movable along the tracks, the carriage having a front side, a first lateral edge and a second lateral edge.  Healy teaches a component that attached to the guide rail tracks and slides or rolls between them (item 332); and
an arm being attached to the carriage and extending forwardly away from the front side, the panel being attached to the arm distal to the carriage (item 306).  The “arm” is attached to the “carriage” (item 332) at one end and to the bottom of the panel at the other.

In regards to claim 4, Healy discloses that the arm is pivotable with respect to the carriage, a locking member releasably locking the arm with respect to the carriage.  Figure 3c at item 336 indicates a rotatable arm relative to the carriage.

In regards to claim 6, Healy discloses that the tracks each include a front section and a rear section, Healy does not explicitly show the front sections each having a V-shape and a terminal end positioned adjacent to the front end of the mount.  However, it would have been an obvious matter of design choice to make the different portions of the tracks of whatever form or shape was desired or expedient including a V-shape. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47;
the rear sections being substantially linear and being angled rearwardly and downwardly when the mount is attached to the console.  The track sections are “angled rearwardly and downwardly (see figures)

In regards to claim 8, Healy discloses that the panel includes:
a bracket being attached to the bottom side of the panel.  In figure 3g, Healy illustrates a bracket directly attached to the underside of the panel and to the slide; the bracket being attached to the slide, the bracket being pivotably coupled to the slide such that the panel can be moved between an upright position having the top side facing upwardly or in a lowered position having the top side facing downwardly; and
a securing member being mechanically engageable with the bracket to retain the bracket in the upright or the lowered positions.  As shown in figure 3g, the panel is capable of rotating as claimed.

In regards to claim 9, Healy discloses that the bracket is attached to the arm distal to the carriage, the panel being positioned under the arm when the panel is in the lowered position, the panel being moved to the lowered position when the panel in the stored position.  As shown in figure 3g, the panel can be positioned under the arm.

In regards to claim 11, Healy discloses that the bracket is movable on the bottom side of panel between the front and rear edges of the panel.  The bracket that attaches the arm to the panel is capable of being moved to any location between the front and rear edges.

In regards to claim 13, Healy discloses a cockpit tray table assembly configured to be mounted in a cockpit, the assembly comprising:
a mount including a guide rail.  Figure 3a illustrates a mount positioned under the console and including a guide rail;
a panel having a top side, a bottom side, a front edge, a rear edge, a first side edge
and a second side edge.  Healy teaches a tray (item 310);
a slide attached to the panel, the slide being moveably mounted to the guide rail;
and the panel being moved forward toward the guide rail to define a stored position,
the panel being moved outwardly away from the guide rail to a deployed position.  Healy shows a sliding portion that is attached to the panel and to the guide rail to allow the panel to be stored under the console and be deployed (see components of figure 3c).

In regards to claim 14, Healy discloses that the panel is offset being with respect to the slide such that the slide is positioned nearer to the first side edge than the second side edge.  Healy illustrates an embodiment with an offset slide relative to the panel (see figure 4a).

In regards to claim 15, Healy discloses a guide rail including a pair of elongated tracks extending from a rear end of the mount to a front end of the mount, the tracks being laterally spaced from each other and the tracks being a mirror image of each other.  See the configuration of the guide rail in figures 3a and 4a;
the slide including:
a carriage being mounted to and extending between the tracks, the carriage being movable along the tracks, the carriage having a front side, a first lateral edge and a second lateral edge.  Healy teaches a component that attached to the guide rail tracks and slides or rolls between them (item 332); and
an arm being attached to the carriage and extending forwardly away from the front side, the panel being attached to the arm distal to the carriage.

In regards to claim 17, Healy discloses that the panel
includes:
a bracket being attached to the bottom side of the panel, the bracket being attached to the slide.  In figure 3g, Healy illustrates a bracket directly attached to the underside of the panel and to the slide;

upwardly or in a lowered position having the top side facing downwardly; and
a securing member being mechanically engageable with the bracket to retain the
bracket in the upright or the lowered positions.  As shown in figure 3g, the panel is capable of rotating as claimed.

In regards to claim 18, Healy discloses that the bracket is attached to the arm distal to the carriage, the panel being positioned under the arm when the panel is in the lowered position, the panel being moved to the lowered position when the panel in the stored position.  As shown in figure 3g, the panel can be positioned under the arm.

In regards to claim 20, disclose the bracket is movable on the bottom side of panel between the front and rear edges of the panel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Healy et al. (U.S. Patent Application Publication 2004/0075024) in view of Miedema et al. (U.S. Patent 10,696,408).

In regards to claim 7, Healy fails to disclose a housing being attached to a bottom side of the mount and forming a covering, the housing having a forward edge having a slot therein aligned with the guide rail, the slide being movable through the slot.  However, Miedema et al (henceforth referred to as Miedema) teaches employing a housing forming a covering and attached to the bottom side of a mounting and further including a slot aligned with a sliding support arm.  It would have been obvious to one of ordinary .

Claim 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Healy et al. (U.S. Patent Application Publication 2004/0075024) in view of Frank et al. (U.S. Patent 1,790,468).

In regards to claim 5, Healy discloses a first guide being attached to the first lateral edge; and
a second guide being attached to the second lateral edge, the first guide being
positioned in one of the tracks and the second guide being positioned in
another one of the tracks, the first and second guides being movable along the tracks.  Healy teaches two opposed components that move along the two tracks of the guide rail and include an axle (items 334);
each of the tracks having a terminal end positioned distal to the carriage.  The tracks of the Healy device include a distal end relative to the carriage, but Healy fails to show each of the front sections having a notch downwardly extending therein and being
positioned adjacent to an associated one of the terminal ends.  However, placement of a notch at the terminal ends of the guide rail tracks is consistent with common design of sliding trays, panels drawers etc. and Frank et al (henceforth referred to as Frank) shows an example of placing notch at the end of a guide rail track (see items 26) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s 
the first and second guides being removably positionable in one of the notches to
releasably lock the carriage in the deployed position.  As modified, the tracks of Healy, with a notch, will/would function as claimed.

In regards to claim 16, disclose a first guide being attached to the first lateral edge; and
a second guide being attached to the second lateral edge, the first guide being positioned in one of the tracks and the second guide being positioned in another one of the tracks, the first and second guides being movable along the tracks.  Healy teaches two opposed components that move along the two tracks of the guide rail and include an axle (items 334);
each of the tracks having a terminal end positioned distal to the carriage.  The tracks of the Healy device include a distal end relative to the carriage, but Healy fails to show each of the front sections having a notch downwardly extending therein and being positioned adjacent to an associated one of the terminal ends.  However, placement of a notch at the terminal ends of the guide rail tracks is consistent with common design of sliding trays, panels drawers etc. and Frank et al (henceforth referred to as Frank) shows an example of placing notch at the end of a guide rail track (see items 26) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a notch in/on the end of the tracks of Healy as taught by Frank, to lock the panel in a certain position; and
.

Allowable Subject Matter
Claim 12 is allowed.

Claim10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to teach or make obvious, including all the limitations of claims 10, 12 or 19, a base claim and any intervening claims, the slide being movable through the slot (in the housing).

Summary/Conclusion
Claims 1-9, 11, 13-18 and 20 are rejected and claims 10 and 19 are objected to.  Claim 12 is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641